Title: To John Adams from Joseph Bemis, 11 August 1812
From: Bemis, Joseph
To: Adams, John



Dear & Honourable Sir
Canton 11th. Augt: 1812

Gentlemen of the town of Canton conven’d last evening in order to make an arrangement for the selection of Gentlemen to join the County convention propos’d to be holden at Dedham, the 17th. inst. 9 OClock AM and at Marshe’s Tavern—Having made the aforesd. selection, it was then suggested after honourable mention of your name and appeared to be the unanimous wish of the assemblage that you be made acquainted with the propos’d convention, and that I in the name of the assemblage invite your attendance. Condition’d that your Age, health, weather, and ideas on the Subject generally should not forbid the measure—It was thought by Gentlemen  should you give countenance to sd. convention  presence, it would cheer the hearts of the friends  government, and be a mean in some measure putting down that rebellious Spirit & temper of mind by which many are actuated at this important day: a day in which it behoves us, one and all to cling to our constituted authorities, and join heart in hand in protesting & defending our common country against foreign invasion, and quelling any internal insurrection or conspiracy that may make its appearance against the peace & happiness of the U States. Should You find it convenient to grant your attendance it would be a matter whereof the convention would be greatly pleas’d. But if otherwise it will be imputed to causes such as before suggested—
per order of the aforesd. assemblage. I am / very respectfully Your Hum: Servt.
Joseph Bemis 

